Honorable Glenn E. Garrett         Opinion No. M-1653
Executive Director
Good Neighbor Commission           Re:    Use of private airplane
Sam Houston State Office Bldg.            by members of the Good
BOX 12007                                 Neighbor Commission on
Austin, Texas 78711                       official business outside
                                          of the State of Texas and
Dear Hon. Garrett:                        reimbursement therefor.

          In your letter of recent date, you have requested
our opinion concerning the question of whether members of
the Good Neighbor Commission, on official business outside
of the State of Texas, may be reimbursed for use of their
private airplane while on such travel.

          It is our opinion that Article V, Sec. 12a. of the
current Appropriation Act, Senate Bill No. 11, Regular Session,
as amended by Senate Bill No. 7, first call session, 62nd
Legislature, 1971, does not allow this reimbursement.

           In Attorney General's Opinion M-1006 (1971) we con-
cluded that members of the Legislature, when traveling on
official business outside of the State, were allowed this
reimbursement when traveling on official business in accord-
ance with the exceptions listed in Sec. 15 of the current
Appropriation Act.    In Attorney General's Opinion M-1020 (1971)
we held that individuals included within the exception provided
in Sec. 15 were entitled to their actual cost of commercial
transportation including air transportation.    We do not find
any provision for use or reimbursement for private airplane
travel outside the State by members of your agency. The author-
ity for in-state use of private airplanes by members of the Good
Neighbor Commission is allowed by the third paragraph of Sec. 12a.



                                 -5144-
                                                              L.   .




Hon. Glenn E. Garrett, page 2,     (M-1053)



Article V of the Act which reads as follows:

          "The rate of reimbursement to executive
     heads and key officials including members of
     the Legislature for travel in their personally
     owned airplanes within the boundaries of.the
     State of Texas and between points of necessary
     official business shall be sixteen cents (16)
     per highway mile. The rate of reimbursement
     for other state employees for travel in their
     personally owned airplanes within the bound-
     aries of the State of Texas and between points
     of necessary official business shall be ten
     cents .(lO)per highway mile."

          This cannot be extended to out-of-state travel,
except as to members of the Legislature who qualify under
Section 15c of Article V of the current Appropriation Act.

                       SUMMARY
                       ---e--e

           Neither Article V, Sec. 12a, nor Sec. 15, Senate
Bill No. 11, Regular Session, as amended by Senate Bill No.
7,~ first call session, 62nd Legislature, 1971, the current
Appropriation Act, authorize the reimbursement to members
of the Good Neighbor Commission for use of their private
airplane on official business outside the State of Texas.
                                 n
                               Yours very truly,
                                           ,,:'

                               ;_
                               A2c&$&     g;;g&&
                                           0
                                 Attorney General of Texas

Prepared by Melvin E. Corley
Assistant Attorney General




                                -5145-
.    .




    Hon. Glenn E. Garrett, page 3,    (M-1053)




    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    w. E. Allen, Co-Chairman

    Jim Swearingen
    Roland Allen
    James Quick
    Sally Phillips

    SAM MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                     -5146-